PER CURIAM.
ON MOTION TO DISMISS
Appellee has moved to dismiss this appeal which seeks review of an order denying appellant’s motion to vacate a default for the reason that such a non-final order is not appealable. Said motion is granted on authority of Carribbean Agencies, Inc. v. Agri-Export, Inc., 384 So.2d 281 (Fla. 4th DCA 1980). As this court did in Doctors Hospital of Hollywood, Inc. v. Hunter W. Madison and Minnie W. Madison, 404 So.2d 132 (Fla. 4th DCA 1981), we certify that this decision is in direct conflict with Pedro Realty, Inc. v. Silva, 392 So.2d 1005 (Fla. 3d DCA 1981).
LETTS, C. J., and DOWNEY and MOORE, JJ., concur.